In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐1848 
IN RE: CITY OF MILWAUKEE, et al., 
                                                            Petitioners. 
                     ____________________ 
                    Petition for Writ of Mandamus 
                 to the Eastern District of Wisconsin. 
          Nos. 13‐cv‐920‐JPS, 14‐cv‐1224‐JPS, 14‐cv‐1548‐JPS, 
               15‐cv‐311‐JPS —J.P. Stadtmueller, Judge. 
                     ____________________ 

       SUBMITTED MAY 20, 2015 — DECIDED JUNE 9, 2015 

                      ____________________ 


   Before  WOOD,  Chief  Judge,  and  POSNER  and  HAMILTON, 
Circuit Judges. 
    HAMILTON,  Circuit  Judge.  The  City  of  Milwaukee  is  de‐
fending a number of lawsuits brought by scores of plaintiffs 
alleging  that  its  police  officers  have  conducted  unconstitu‐
tional stops and searches, including strip‐searches and body‐
cavity  searches.  Judge  Stadtmueller  has  been  assigned  to 
preside  over  several  of  these  cases.  Milwaukee,  asserting 
that  some  of  the  judge’s  comments  in  opinions  and  confer‐
ences  in  the  related  cases  raise  reasonable  questions  about 
his  impartiality,  moved  for  his  recusal  under  28  U.S.C. 
§ 455(a).  The  judge  declined.  Hardy  v.  City  of  Milwaukee,  — 
2                                                           No. 15‐1848 

F. Supp. 3d  —,  No.  13‐CV‐769,  2015  WL  1609159  (E.D.  Wis. 
April 10, 2015). 
    Milwaukee  and  its  police  chief  now  seek  to  force  the 
judge aside by petitioning for a writ of mandamus. (For con‐
venience  we  refer  to  both  petitioners  as  Milwaukee  or  the 
city.) The plaintiffs in the underlying cases have filed a joint 
response  arguing  that  the  petition  should  be  denied.  We 
conclude that Milwaukee’s petition for a writ of mandamus 
must be denied. 
     A mandamus petition is the proper way to challenge the 
denial of a recusal motion. See In re Sherwin‐Williams Co., 607 
F.3d  474,  477  (7th  Cir.  2010)  (per  curiam);  United  States  v. 
Diekemper, 604 F.3d 345, 352 (7th Cir. 2010). We independent‐
ly  assess  questions  raised  about  a  judge’s  impartiality  from 
“the perspective of a reasonable observer who is informed of 
all  the  surrounding  facts  and  circumstances.”  Sherwin‐
Williams,  607  F.3d  at  477,  quoting  Cheney  v.  U.S.  Dist.  Court 
for  Dist.  of  Columbia,  541  U.S.  913,  924  (2004)  (Scalia,  J.,  in 
chambers)  (citations  and  emphasis  omitted);  see  also  In  re 
United States, 572 F.3d 301, 310 (7th Cir. 2009) (“[W]e decide 
…  whether  a  reasonable,  well‐informed  observer  could 
question the Judge’s impartiality.”). 
    Milwaukee  argues  that  five  statements  reasonably  call 
the  judge’s  impartiality  into  question.  All  five  statements 
were made during the course of litigation. This is significant 
because “opinions formed by the judge on the basis of facts 
introduced  or  events  occurring  in  the  course  of  the  current 
proceedings, or of prior proceedings, do not constitute a ba‐
sis for a bias or partiality motion unless they display a deep‐
seated favoritism or antagonism that would make fair judg‐
ment  impossible.”  Liteky  v.  United  States,  510  U.S.  540,  555 
No. 15‐1848                                                         3 

(1994). Rarely will a judge’s comments show such favoritism 
or  antagonism  unless  those  comments  reflect  at  least  some 
reliance on an “extrajudicial source.” Id.  
    Only  one  of  Judge  Stadtmueller’s  statements  appears  to 
involve  an  extrajudicial  source,  so  we  start  there.  Hardy  v. 
City of Milwaukee, No. 13‐CV‐769, was one of the first cases to 
go to trial. The jury found that the plaintiff had been illegally 
stopped  and  arrested  but  ruled  in  favor  of  defendants  on  a 
claim for an illegal search. The jury awarded $6,000 in com‐
pensatory damages and $500,000 in punitive damages. Judge 
Stadtmueller reduced the punitive damages to $54,000, not‐
ing that no evidence at trial showed that the defendant offic‐
ers had engaged in “repeated acts of this sort.” That finding 
was followed by a footnote:  
       However, with that said, it is apparent that [the 
       Milwaukee  Police  Department]  has  opted  to 
       continue the sort of illegal stops that Mr. Har‐
       dy  was  subject  to.  MPD  Chief  Edward  Flynn 
       has  made  clear  that  one  of  his  prerogatives  is 
       encouraging  large  amounts  of  pedestrian 
       stops,  regardless  of  the  reasons.  In  criticizing 
       Floyd v. City of New York, the Southern District 
       of New York case finding the New York Police 
       Department’s  stop‐and‐frisk  tactics  illegal, 
       Chief  Flynn  stated,  “That’s  what  worries  us 
       about what’s happening in New York. It would 
       be  a  shame  if  some  people  decided  to  put  us 
       back  in  our  cars  just  answering  calls  and  ced‐
       ing  the  streets  to  thugs.”  Heather  MacDonald, 
       “How to Increase the Crime Rate Nationwide,” 
4                                                         No. 15‐1848 

        The  Wall Street  Journal  (June 11, 2013)  (quoting 
        previous Flynn statements to L.A. Times). 
   Milwaukee  argues  that  the  comment  that  Chief  Flynn 
was  encouraging  illegal  stops  is  not  supported  by  the  sub‐
stance  of  the  cited  newspaper  article  and  thus  that  the 
judge’s conclusions bring his impartiality into question. 
   Milwaukee  does  not  contend  that  Chief  Flynn  was  mis‐
quoted  in  criticizing  the  Floyd  decision.  In  Floyd,  the  South‐
ern  District  of  New  York  found  that  the  New  York  Police 
Department’s  stop‐and‐frisk  policies  had  violated  Fourth 
and  Fourteenth  Amendment  rights  through  a  policy  of  ille‐
gal stops and frisks,  particularly of people  of  color.  Floyd  v. 
City  of  New  York,  959  F.  Supp.  2d  540  (S.D.N.Y.  2013).  The 
Floyd decision was controversial and widely publicized, and 
New  York  City  eventually  dropped  its  appeal.  See  Floyd  v. 
City of New York, 770 F.3d 1051 (2d Cir. 2014) (denying inter‐
vention and granting motion to dismiss appeal). 
    Taken  literally,  the  judge’s  footnote  about  Chief  Flynn’s 
comment  was  not  out  of  place.  The  jury  in  the  Hardy  case 
found  that  the  individual  officers  had  violated  Mr.  Hardy’s 
rights.  Finding  no  evidence  that  those  individual  officers 
had engaged in other illegal stops, though, the judge cut the 
punitive  damage  award  by  nearly  90  percent.  Putting  the 
situation of the individual officers in context, the judge then 
cited Chief Flynn’s criticism of the Floyd decision. 
     A police force that wishes to replicate the New York City 
policy  can  be  described  fairly,  though  not  conclusively,  as 
intending  to  carry  out  a  policy  of  illegal  stops.  The  district 
court decisions in Floyd, in New York, or Hardy or other cas‐
es  in  Milwaukee,  cannot  resolve  conclusively  the  legality  of 
No. 15‐1848                                                           5 

one stop or a broader policy. Both decisions were subject to 
appeal  but  were  settled  without  appellate  decisions  on  the 
merits.  We  do  not  view  the  judge’s  comment  setting  the 
Hardy decision in a larger context as showing that the judge 
has abandoned his duty to decide each case fairly on its own 
merits. 
    Even if the judge’s footnote read too much into the chief’s 
comments,  the  argument  for  recusal  also  fails  to  grapple 
with  the  context  within  which  the  footnote  appears.  A  rea‐
sonable  observer  is  well  informed  about  “all  the  surround‐
ing  facts  and  circumstances.”  Sherwin‐Williams,  607  F.3d  at 
477, citing Cheney, 541 U.S. at 924 (Scalia, J., in chambers); see 
also In re Mason, 916 F.2d 384, 386 (7th Cir. 1990) (“An objec‐
tive  standard  is  essential  when  the  question  is  how  things 
appear to the well‐informed, thoughtful observer rather than 
to  a  hypersensitive  or  unduly  suspicious  person.”).  Judge 
Stadtmueller’s  apparent  concerns  about  Milwaukee’s  polic‐
ing  tactics  did  not  prevent  him  from  ruling  in  the  city’s  fa‐
vor. We cannot overlook the fact that the footnote appears in 
an  order  that  found  for  the  officers  on  an  important  issue 
and reduced the jury’s punitive damages award by nearly 90 
percent.  A  reasonable  observer  reading  the  footnote  would 
understand  that  context  and  would  not  question  whether 
Judge Stadtmueller can preside fairly. 
    We turn to the remaining four statements. Because none 
of them involve an extrajudicial source, Milwaukee’s burden 
is even heavier. Only in “the rarest circumstances” will judi‐
cial  statements  show  “the  degree  of  favoritism  or  antago‐
nism required … when no extrajudicial source is involved.” 
Liteky, 510 U.S. at 555.  
6                                                        No. 15‐1848 

    First,  in  the  same Hardy  order  that  reduced  the  punitive 
damages  award,  the  judge  described  a  particular  police  of‐
ficer as “MPD’s primary strip‐search offender” and said that 
the officer “is now serving a prison sentence as a result of his 
criminal  actions.”  Milwaukee  says  that  these  comments 
show the judge’s bias towards the officer because the officer 
“maintains  his  innocence  and  entered  no  contest  (no‐
lo contendere)  pleas to several counts of misconduct  in  office 
and  illegal  searches  …  to  avoid  trial  risk.”  Milwaukee  also 
argues that the judge inaccurately described testimony about 
a search conducted by the officer. 
    These comments do not show deep‐seated antagonism or 
other bias calling for recusal. Even if the officer maintains his 
innocence, he was convicted and sent to prison on his pleas 
of no contest. Describing him as an “offender” was both en‐
tirely  accurate  and  relevant  to  the  judge’s  factual  findings 
about the particular events and testimony in the Hardy case. 
The judge’s comment did not reflect judicial bias. 
    On the record before us, we will not attempt to determine 
whether the judge’s description of testimony about the spe‐
cific  actions  of  that  officer  might  have  been  inaccurate.  The 
judge  presided  over  the  trial  and  knows  the  record  better 
than we do. If a district judge makes a clearly erroneous fac‐
tual finding  that affects the outcome  of  a case, we will con‐
sider such arguments in a direct appeal. Despite our best ef‐
forts,  though,  federal  judges  sometimes  make  mistakes  or 
see factual or legal issues differently. Such ordinary errors or 
disagreements provide a basis for appeal but not for recusal. 
See In re Mason, 916 F.2d at 386 (noting importance of objec‐
tivity when evaluating alleged judicial bias). 
No. 15‐1848                                                         7 

    The second statement was made in the final pretrial con‐
ference in Bohannon v. City of Milwaukee, 13‐CV‐1224: 
       If  the  facts  are  on  your  side,  you’re  going  to 
       prevail;  but  unfortunately,  in  these  cases  from 
       what the Court has seen thus far,  the City has 
       got a very, very tall order to be an effective de‐
       fender of what occurred particularly when you 
       see what occurred in this and other cases if on‐
       ly  what’s  come  through  the  criminal  justice 
       system… . And, eventually, it comes at a very, 
       very high cost whether it’s morale in the police 
       department,  whether  it’s  the  citizens’  respect 
       for  the  rule  of  the  law  in  the  community,  that 
       there are those in [the] City that want to defend 
       this  sort  of  conduct.  It’s  plainly  unconsciona‐
       ble.  That’s  the  end  of  the  discussion.  So  it’s 
       time to roll up the sleeves and get real serious 
       about [where] we are going with this … . 
     In the city’s view, the judge effectively said that it is un‐
conscionable  for  the  city  to  defend  the  lawsuits.  We  do  not 
read  the  comment  the  same  way.  The  antecedent  of  “It”  in 
“It’s plainly unconscionable” appears to be the alleged police 
conduct  at  issue  rather  than  the  city’s  defense  of  the  law‐
suits.  “Unconscionable”  is  not  an  unfair  description  of  the 
alleged conduct, based on what the judge had learned about 
it  on  the  bench.  In  any  event,  as  Judge  Stadtmueller  recog‐
nized in the quoted passage and other comments in the same 
conference, it will be his duty and the duty of juries and oth‐
er courts to evaluate the law and the evidence fairly in each 
of the cases as they are tried or otherwise presented for deci‐
sion. Even a sharply critical comment about what the judge 
8                                                       No. 15‐1848 

has  learned  in  presiding  over  related  cases  does  not  mean 
the judge cannot be impartial. 
     As part of that same larger context for the “unconsciona‐
ble” comment, plaintiffs’ counsel also point out, in the same 
conference  the  judge  criticized  their  actions  as  well.  They 
view his criticisms as inaccurate and unjustified. But federal 
courts resolve significant disputes that often generate strong 
feelings and views on all sides. A judge’s frank assessments 
in  conferences  are  not  guaranteed  to  be  infallible,  but  they 
can be helpful in coping with attorneys’ sometimes unrealis‐
tic devotion, on all sides, to their clients’ causes. 
    The judge said here that Milwaukee, though it may have 
a “very, very tall order,” will win if the facts are on its side. 
As we noted with regard to the Hardy case, he  has  ruled  in 
Milwaukee’s  favor  on  important  issues  in  these  cases.  The 
judge  is  troubled  by  what  the  evidence  in  these  cases  has 
shown  thus  far,  but  opinions  developed  during  litigation, 
past  or  present,  do  not  require  recusal  unless  they  “would 
make  fair  judgment  impossible.”  Liteky,  510  U.S.  at  555;  see 
also Frey v. E.P.A., 751 F.3d 461, 472 (7th Cir. 2014) (affirming 
denial of recusal where judge presided over series of related 
cases);  Diekemper,  604  F.3d  at  352  (“The  statement  that 
Diekemper is ‘manipulative, narcissistic, and twisted … is a 
reflection of the facts before the district court.”). 
    The third statement comes from a scheduling conference 
in  Caine  v.  City  of  Milwaukee,  14‐CV‐01548.  Judge  Stadt‐
mueller warned Milwaukee’s attorneys that they should not 
repeat any “non‐starter arguments that were raised” in other 
cases unless they want “to find themselves on the short end 
of the stick with sanctions.” Milwaukee contends this warn‐
ing  shows  a  “deep‐seated  antagonism”  because  arguments 
No. 15‐1848                                                        9 

that are non‐starters in one case may be reasonable in anoth‐
er. This argument is not persuasive. 
    Judges  have  discretion  in  running  their  cases,  and  “[a] 
judge’s  ordinary  efforts  at  courtroom  administration  …  re‐
main  immune”  from charges  of partiality,  even  if  the  judge 
exhibits  “impatience,  dissatisfaction,  annoyance,  and  even 
anger.” Liteky, 510 U.S. at 555–56. Effective case management 
sometimes  calls  for  such  warnings  to  avoid  waste  of  time 
and distraction from the principal issues. Attorneys and par‐
ties  who  disagree  with  a  judge’s  assessment  of  their  posi‐
tions have many remedies and protections, but recusal is not 
one  of  them  except  in  extreme  cases,  and  this  is  not  one. 
Judge Stadtmueller’s warning falls into the category of ordi‐
nary courtroom administration. 
    The  final  statement  was  made  in  the  judge’s  opinion 
denying  the  motion  to  recuse. When  explaining  that  he  did 
not  intend  to  say  that  defending  these  lawsuits  is  uncon‐
scionable,  the  judge  noted  that  the  phrase  “those  in  [the] 
City  that  want  to  defend  this  sort  of  conduct”  referred  to 
“the  City  leadership  who  has  elected  to  oppose  the  strip‐
search  lawsuits  without  any  indication  of  efforts  to  combat 
the  systemic  problems that  gave rise to the  suits  in the first 
place.”  In  Milwaukee’s  view,  this  reference  to  “systemic 
problems” shows “a bias so deep‐seated that the judge does 
not  appear  to  recognize  that  he  has  apparently  already 
reached  conclusions  regarding  issues  central  to  these  cases; 
namely whether the City has had, and continues to have, un‐
lawful municipal policies or customs.” 
   We disagree. Recognizing that there may be a “systemic 
problem” is not necessarily the same as saying that Milwau‐
kee  has  a  custom  or  policy  that  is  unlawful.  Judge  Stadt‐
10                                                        No. 15‐1848 

mueller  is  presiding  over  a  number  of  these  cases.  It  is  not 
surprising that he might draw conclusions about the nature 
of  the  issue  or  problem.  We  would  expect  him  to  look  for 
and  consider  common  threads  and  possible  systemic  prob‐
lems to manage the cases effectively and decide them fairly. 
See Fed. R. Civ. P. 1. His comments do not raise a reasonable 
concern about the judge’s impartiality unless they show an‐
tagonism  so  deep  that  he  can  no  longer  preside  fairly.  See 
Liteky, 510 U.S. at 555. Nothing we have seen, even consider‐
ing  all  the  challenged  statements  together,  reasonably  sug‐
gests such antagonism. 
      The petition for a writ of mandamus is DENIED.